The state’s petition for a reargument of the question whether it was not entitled to recover interest having been granted, on May 13, 1910, the following opinion was filed:
Jaggard, J.
On reargument the state insisted that the original opinion in this case by this court was in error in holding that chapter 82 of the Laws of 19071 did not constitutionally apply to the case at bar. On the original argument the state referred us to no authorities whatever. On reargument our attention was called for the first time to the decisions hereinafter referred to.
In Western Union v. State, 146 Ind. 54, 44 N. E. 793, and Western Union Tel. Co. v. Indiana, 165 U. S. 304, 17 Sup. Ct. 345, 41 L. Ed. 725, it does not appear that the taxes had not been assessed and did not become delinquent until after the passage of the statute *37providing for their assessment and collection. We are at a loss to see how the law there laid down is applicable here.
So the facts in League v. Texas, 184 U. S. 156, 22 Sup. Ct. 475, 46 L. Ed. 478, tend to differentiate it from the case at bar. There the new law was enacted in 1897. In 1884 the land had become forfeited to the state for taxes. The forfeiture became absolute' in 1886. The only principle that was necessarily involved in the decision accordingly was that the state had waived its right of forfeiture on condition that taxes, with interest, should be enforced against the land. The land having, become the property of the state, the state might have prescribed the terms for sale or for redemption. And in prescribing the terms for redemption it could, of course, have determined upon any rate of interest. In the actual decision of the case, however, Mr. Justice Brewer did not rest the decision on this ground, but on another and different one, namely: “As the state may, in the first instance, enact that taxes shall bear interest from the time they become due, so, without conflicting with any provision of the federal constitution, it may in like manner provide that taxes which have become delinquent shall bear’ interest from the time the delinquency commenced. • This is adding no novel or extraordinary penalty, for interest is the ordinary incident to the nonpayment of obligations.”
In Webster v. Auditor General, 121 Mich. 668, 80 N. W. 705, an amendment to the tax law of 1893 by the act of 1899 was sustained. That amendment changed the rate.of interest payable on delinquent taxes from eight per cent, per annum to one per cent, per month, and increased the charge for advertising from seventy cents to one dollar. It was held that this law applied to all taxes delinquent at the time of such enactment, that the property owner who owed delinquent taxes had no vested right to have the rate of interest thereon remain unchanged, and that the law was constitutional. The court, by Moore, J., said, at page 674 of 121 Mich., and page 707 of 80 N. W.: “It is the duty of the landowner to pay his taxes, and to pay them when they become due. Incidental to the power to tax is the power to enforce payment. Because the state has been liberal in making provision for the redemption of the lands from the lien created by *38the tax, it does not follow it cannot change the terms apon which the lands can be redeemed. See Muirhead v. Sands, 111 Mich. 487 [69 N. W. 826]. We do not think it can be longer said in this state that the taxpayer has a vested right to have the interest charged in order to redeem [the remainder] at the same rate it was when the land was assessed, so long as he chooses to be delinquent in the payment of his taxes. It is, as we have shown, within the power of the legislature to change the rate of interest due from the relator and all others in his position.” To the same effect, see Dunne v. Mastick, 50 Cal. 244. Flock v. Smith, 65 N. J. L. 224, 47 Atl. 442, is not much in point.
That under these authorities the former holding of this court must be reversed is clear, unless sufficient basis for differentiation is afforded by the fact that the case at bar is peculiar, because in the ■cases cited no'proceedings for the enforcement or collection of taxes had been initiated and were pending at the time of the passage of -the law imposing the interest. In the instant case, such proceedings were pending when the act imposing interest was enacted. It is to be noted, however, that chapter 82 of the Laws of 1907 applied only to sums due the state as taxes which remained unpaid for a period «of thirty days, and which remained unpaid for thirty days after the passage of the act. In other words, the defendant had an opportunity for thirty days after the passage of the act in which to pay the delinquent taxes, and to thus avoid the payment of any interest. Under these conditions we-are unable to perceive that the general rule as laid down by the authorities stated does not govern this case.
The rate of twelve per cent, per annum was not unreasonable or excessive. It is the current rate of interest which ordinary real estate taxes bear after sale, in addition to a fifteen per cent, penalty imposed on nonpayment.
Accordingly the previous judgment entered herein is modified, in so far as it excludes the allowance of interest under the act of 1907.
O’Brien, T., took no part.

R. L. Supp. 1909, §§ 976-1 to 976-3.